Citation Nr: 0609824	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-05 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for right foot neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a January 2002 rating decision, 
the RO granted, effective March 10, 1999, entitlement to 
compensation under 38 U.S.C.A. § 1151 for right foot 
neuropathy, and assigned a 10 percent disability rating.  In 
a July 2003 rating decision, the RO increased the rating 
effective March 10, 1999, to 20 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Under certain circumstances, VA provides compensation for 
disability resulting from VA medical treatment in the same 
manner as if such disability were service-connected.  
38 U.S.C.A. § 1151 (West 2002).  The RO awarded the veteran 
compensation under 38 U.S.C.A. § 1151 for right foot 
neuropathy that arose following surgery at a VA Medical 
Center.  In September 2005, VA issued the veteran a VCAA 
notice explaining the type of information and evidence that 
was needed to substantiate a claim for compensation under 
38 U.S.C.A. § 1151.  That VCAA notice did not inform the 
veteran of the type of evidence necessary to establish a 
rating for the right foot disability or an effective date for 
the grant of compensation under 38 U.S.C.A. § 1151.  As the 
question of the appropriate rating for the veteran's right 
foot disability is the subject of the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that explains the type of 
evidence that is needed to establish both a disability rating 
for neuropathy of the foot and an effective date for the 
grant of compensation under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating for neuropathy of the foot and an 
effective date for the grant of 
compensation under 38 U.S.C.A. § 1151.  
The notice should meet the requirements 
outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


